DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 

The applicant(s) assert with arguments (on page 8) that neither Bivolarsky nor Melen taken alone or in combination teaches or suggests “feature B” related to “flipping each region of a subset of the plurality of regions of the current frame about a flip axis of the respective region for generating a modified current frame, the flip axis being a symmetry axis of the respective region” as required by independent claims 1 and 10-11.
However, the examiner respectfully disagrees. The examiner points to Melen that teaches the well-known concept related to flipping (see fig. 12 unit 71) each region of the subset of the plurality of regions (see fig. 12 units 32, e.g. “plurality of sub-blocks of entire blocks 32”) of the current frame (see fig. 13 unit 16, e.g. “block 32 is included in right image 16”) about a flip axis (see fig. 12 unit 71) of the respective region (see fig. 12, e.g. “top row second column/middle subblock, second row second column/middle subblock, and bottom row second/middle subblock”) for generating a modified (see fig. 9 unit 60 or fig. 12, e.g. “block 32 vertically flipped”) current frame (see fig. 9 unit 16 or fig. 13 unit 16, col. 4 lines 18-19, col. 7 lines 49-55), the flip axis (see fig. 12 unit 71) being a symmetry axis of the respective region (see fig. 12, e.g. “flip axis 71 is vertically symmetrical along top row second column/middle subblock, second row second column/middle subblock, and bottom row second column/middle subblock included within entire block 32).

Accordingly, the examiner respectfully maintains the rejections and applicability of the prior art used. Rejections of claims 1-21 are sustained for the reasons set forth above.

Response to Amendment
3.	The applicant's amendment received on 01/14/2021 in which claims 1-3 and 5-19 were (AMENDED), has been fully considered and entered, but the arguments are moot in view of the new ground(s) or rejection.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bivolarsky et al. (“Bivolarsky”) (US Pub. No.: 2012/0044990 A1) in view of Melen (“Melen”) (US Patent No.: 6,674,892 B1), and further in view of Knee et al. (“Knee”) (US Pub. No.: 2012/0162145 A1).

	In regards to claim [1] and [10-11], Bivolarsky discloses an apparatus (see fig. 6 or fig. 8) and method for decoding (see fig. 11, paragraph [0075]) encoded video data (see fig. 6 or fig. 8, paragraph, [0075], e.g. “encoded bitstream”), applied to an apparatus (see fig. 6) having a processor for decoding (see paragraph [0328]) the encoded video data (see fig. 6 or fig. 8, paragraph, [0075], e.g. “encoded bitstream”); an apparatus (see fig. 7) for encoding video data (see paragraph [0006]), comprising one or more frames (see paragraph [0006] and [0187]), each frame being partitioned into a plurality of regions (see paragraph [0006] and [0187]), and a memory coupled to the processor (see paragraph [0328]) and having processor-executable instructions stored thereon, which when executed by the processor (see paragraph [0328]), cause the processor (see paragraph [0328]) to implement operations including: decoding (see fig. 6 or fig. 8) the encoded video data  (see fig. 9, e.g. “encoded bitstream”) for providing a residual video coding block (see fig. 9, e.g. “block within residual frame n”) associated with a current video coding block of a current frame (see fig. 9, e.g. “block within present frame n”); generating for the current video coding block (see fig. 5a unit b12, e.g. “present block”) a predicted video coding block (see paragraph [0122] and [0146], where block b12 (e.g. “present block”) is labelled P1 to denote it as the first predicted block) on the basis of the modified current frame (see fig. 13b or fig. 13d, e.g. “present image is rotated” paragraph [0224]); restoring the current video coding block (see paragraph [0234]) on the basis of the residual video coding block (see fig. 9, e.g. “block within residual frame n”, paragraph [0174]) and the predicted video coding block (see fig. 5a unit b12, paragraph [0146]); and encoding the current video block (see paragraphs [0006-0007]) on the basis of the predicted coding block (see fig. 5a unit b12, paragraph [0146]).
	Yet, Bivolarsky is not very clear in teaching each region comprising one or more video coding blocks; and flipping each region of a subset of the plurality of regions of the current frame about a flip axis of the respective region for generating a modified current frame, the flip axis being a symmetry axis of the respective region as claimed.
	However, in the same field of endeavor, Melen teaches the well-known concept of a each  region comprising one or more video coding blocks (see fig. 12 unit 32); and flipping (see fig. 12 unit 71) each region of the subset of the plurality of regions (see fig. 12 units 32, e.g. “plurality of sub-blocks of entire blocks 32”) of the current frame (see fig. 13 unit 16, e.g. “block 32 is included in right image 16”) about a flip axis (see fig. 12 unit 71) of the respective region (see fig. 12, e.g. “top row second column/middle subblock, second row second column/middle subblock, and bottom row second/middle subblock”) for generating a modified (see fig. 9 unit 60 or fig. 12, e.g. “block 32 vertically flipped”) current frame (see fig. 9 unit 16 or fig. 13 unit 16, col. 4 lines 18-19, col. 7 lines 49-55), the flip axis (see fig. 12 unit 71) being a symmetry axis of the respective region (see fig. 12, e.g. “flip axis 71 is vertically symmetrical along top row second column/middle subblock, second row second column/middle subblock, and bottom row second column/middle subblock included within entire block 32). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Bivolarsky above by incorporating the proposed teachings of Melen above to perform such a modification to provide a method and system that is capable of implementing each region comprising one or more video coding blocks; and flipping each region of the subset of the plurality of regions of the current frame about a flip axis of the respective region for generating a modified current frame, the flip axis being a symmetry axis of the respective region as well as to solve the problem in a case where for example, using standard techniques, the precise amount of skew and offset for each image may be determined, and appropriate transformations, including image rotations and translations, may be performed.  However, these transformations often require days of CPU time for high-resolution images and make real-time disparity calculations impracticable as taught by Melen (see Melen, col. 2 lines 1-9), thus enhancing image quality and transformation capabilities. 
	Although Bivolarsky discloses an apparatus (see fig. 6 or fig. 8) and method for decoding (see fig. 11, paragraph [0075]) encoded video data (see fig. 6 or fig. 8, paragraph, [0075], e.g. “encoded bitstream”), applied to an apparatus (see fig. 6) having a processor for decoding (see paragraph [0328]) the encoded video data (see fig. 6 or fig. 8, paragraph, [0075], e.g. “encoded bitstream”); an apparatus (see fig. 7) for encoding video data (see paragraph [0006]), comprising one or more frames (see paragraph [0006] and [0187]), each frame being partitioned into a plurality of regions (see paragraph [0006] and [0187]), and a memory coupled to the processor (see paragraph [0328]) and having processor-executable instructions stored thereon, which when executed by the processor (see paragraph [0328]), cause the processor (see paragraph [0328]) to implement operations including: decoding (see fig. 6 or fig. 8) the encoded video data  (see fig. 9, e.g. “encoded bitstream”) for providing a residual video coding block (see fig. 9, e.g. “block within residual frame n”) associated with a current video coding block of a current frame (see fig. 9, e.g. “block within present frame n”); generating for the current video coding block (see fig. 5a unit b12, e.g. “present block”) a predicted video coding block (see paragraph [0122] and [0146]) on the basis of the modified current frame (see fig. 13b or fig. 13d, e.g. “present image is rotated” paragraph [0224]); restoring the current video coding block (see paragraph [0234]) on the basis of the residual video coding block (see fig. 9, e.g. “block within residual frame n”, paragraph [0174]) and the predicted video coding block (see fig. 5a unit b12, paragraph [0146]); and encoding the current video block (see paragraphs [0006-0007]) on the basis of the predicted coding block (see fig. 5a unit b12, paragraph [0146]), the combination of teachings of Bivolarsky and Melen fails to explicitly disclose determining a subset of the plurality of regions based on the encoded video data; and selecting the subset of the plurality of regions of the current frame to be flipped as specified in the amended claim.
	However, Knee further teaches the well-known concept of determining (see fig. 7 unit 710 → “Yes”) a subset of the plurality of regions (see fig. 2 unit 206) based on the encoded video data (see paragraph [0027]); and selecting (see fig. 7 unit 710 → “Yes”) the subset of the plurality of regions (see fig. 2 unit 206, where the examiner notes by referring to fig. 2 that segment image 206 includes a plurality of segment regions 202 and/or 112) of the current frame (see fig. 2 unit 206) to be flipped (see fig. 2 unit 218) .
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed combination of teachings of Bivolarsky and Melen above by further incorporating the proposed teachings of Knee above to perform such a modification to provide a method and system that is capable of determining a subset of the plurality of regions based on the encoded video data and selecting the subset of the plurality of regions of the current frame to be flipped as well as to solve the problem in a case where a digital signal processor receives data signal inputs from the signal connections to the MxN sensor array and utilizes a large amount of processing resources and a large number of signal connections needed for a sensor array, the additional power needs, and/or processor limitations are all factors that limit conventional digitizer techniques, particularly for resolution and accuracy on larger displays as taught by Knee et al. (see Knee, paragraph [0002]), thus enhancing compression efficiency. 


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0328]) is further caused to perform an intra prediction and/or an inter prediction for generating the predicted video coding block on the basis of the current video coding block (see fig. 7, paragraph [0108]).

	As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Bivolarsky discloses the apparatus of claim 2 (see the above rejection of claim 2), wherein the processor (see paragraph [0328]) is further caused to perform an intra prediction and/or an inter prediction for generating the predicted video coding block on the basis of the current video coding block (see fig. 7, paragraph [0108]) and one or more neighboring video coding blocks (see paragraph [0129]) which have the same flip state and the same flip axis as the current video coding block (see fig. 13b).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  Although, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein each of the plurality of regions has a rectangular shape (see fig. 1 and fig. 9) and wherein the processor (see paragraph [0328]) is configured to flip each region 
of the subset of the plurality of regions of the current frame of the one or more frames (see fig. 13b); and generating the modified current frame (see fig. 13b or fig. 13d, e.g. “present image is rotated” paragraph [0224]).
Bivolarsky is not very clear in disclosing the flip axis of the respective region as claimed.
However, Melen teaches the well-known concept of the flip axis of the respective region (see fig. 12 unit 71, col. 8 lines 15-21 and 25-27). Same motivation as to claim 1 applies here. 


As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein determining the subset of the plurality of regions (see fig. 1, paragraph [0006] and [0187]) based on the encoded video data (see fig. 2 and fig. 4) includes evaluating continuity of an image content of the current frame at borders between adjoining regions of the plurality of regions (see fig. 1), wherein a discontinuity at any border between two region exists when one of the two regions is flipped (see fig. 13b, paragraph [0222]) or when the two regions do not have the same flip axis.

As per claim [6], most of the limitations have been noted in the above rejection of claim 1. In addition, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0328]) is further caused to filter the current frame of the one or more frames (see paragraph [0333]).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0328]) is further caused to process the plurality of video coding blocks in accordance with a processing order (see fig. 10) and to adapt the processing order such that all video coding blocks of a region of the frame are decoded before proceeding to a further region of the frame (see figs. 10-11, paragraphs [0006] and [0190]).

As per claim [8], most of the limitations have been noted in the above rejection of claim 1. In addition, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0328]) is further caused to decode the encoded video data (see fig. 6) in the form of a context adaptive binary arithmetic codec (CABAC) portion (see paragraph [0152]) of the bitstream (see fig. 6), and to continue decoding (see fig. 6) the CABAC portion (see paragraph [0152]) of the bitstream (see fig. 6), between regions of the current frame having different flip states (see fig. 13b).

As per claim [9], most of the limitations have been noted in the above rejection of claim 1.   In addition, Bivolarsky discloses the apparatus of claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0328]) is further caused to continue using a same context model (see paragraph [0152]) for regions of the current frame having different flip states (see fig. 13b).

As per claim [12], the apparatus of claim 11, is analogous to claim 5, which is performed by claim 12.

As per claim [13], the apparatus of claim 11, is analogous to claim 2, which is performed by claim 13.

As per claim [14], the apparatus of claim 13, is analogous to claim 3, which is performed by claim 14.

As per claim [15], the apparatus of claim 11, is analogous to claim 4, which is performed by claim 15.

As per claim [16], most of the limitations have been noted in the above rejection of claim 11. In addition, Bivolarsky discloses the apparatus of claim 11 (see the above rejection of claim 11), wherein the processor (see paragraph [0328]) is further caused to encode one of the following in the encoded video data (see fig. 7, paragraph [0006] and [0146]): a flip state of a first region of the plurality of regions of the current frame (see fig. 13b);  an identifier for identifying a flipped region of the plurality of regions of the current frame (see fig. 13b); and an identifier for identifying a non-flipped region of the plurality of regions of the current frame (see fig. 13a).

As per claim [17], the apparatus of claim 11, is analogous to claim 8, which is performed by claim 17.

As per claim [18], the apparatus of claim 11, is analogous to claim 9, which is performed by claim 18.

As per claim [19], the apparatus of claim 11, is analogous to claim 7, which is performed by claim 19.

As per claim [20], most of the limitations have been noted in the above rejection of claim 11.  In addition, Bivolarsky discloses the apparatus of claim 11 (see the above rejection of claim 11), wherein the current frame is an I frame (see paragraph [0128]).

As per claim [21], most of the limitations have been noted in the above rejection of claim 10.  In addition, Bivolarsky discloses a non-transitory computer-readable medium comprising processor-executable program code (see paragraph [0328]), which when executed by a processor of a computer (see paragraph [0328]), causes the computer (see paragraph [0328]) to perform the method of claim 10 (see the above rejection of claim 10).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Yamaguchi et al. (US Pub. No.: 2001/0043758 A1) discloses image manipulation for a digital copier which operates on a block basis. 

	Lin et al. (US Pub. No.: 2007/0252814 A1) discloses method and apparatus for detecting motion of image in optical navigator.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485            

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485
February 12, 2021